DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.
 
Response to Amendment
	Claims 1-4, 6, 7, and 9-20 are currently pending.  Claims 5 and 8 are cancelled.  Claims 12-19 are withdrawn from further consideration as being drawn to a non-elected invention.  The amended claims do overcome the previously stated 103 rejections.  However, upon further consideration, claim 1-4, 6, 7, 9-11, and 20 are rejected under the following new 103 rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 6, 7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al (CN 106654119 A) in view of Tan et al (CN 104446515 A), Katsuda et al (US 2015/0240039), and Lane et al (US 2020/0335759).  
Regarding claims 1, 3, 7, and 20, Ruan et al discloses a hybrid coating diaphragm (ceramic and polymer compositely coated lithium ion separator) comprising a base film (polyolefin porous membrane), a ceramic particle coating (ceramic coating) coated on one or both sides of the base film and a polymer coating coated onto the ceramic particle coating or the base film surface; wherein the ceramic particle coating comprising 15-20 g (15-20 parts) of a ceramic material and 2-4 g (2-4 parts) of an aqueous binder, wherein the aqueous binder includes polyvinyl alcohol, sodium carboxymethyl cellulose, styrene butadiene rubber, and polyacrylates; wherein the ceramic particle coating has a thickness of 1–10 µm with an example of 2 µm and the polymer coating has a thickness of 1–10 µm with an example of 4 µm; wherein the ceramic particle coating and the polymer coating form a total coating thickness of 6 µm ([0011]-[0015],[0017],[0025],[0045]-[0048],[0097],[0098],[0101]).
However, Ruan et al does not expressly teach a ceramic coating that includes 0.5-8 parts of an aqueous dispersant, 1-5 parts of an aqueous binder emulsion, and 0.1-5 parts of an aqueous wetting agent (claim 1); wherein the aqueous dispersant is at least one selected from the group consisting of sodium polyacrylate, polyethylene glycol, sodium dodecyl sulfate, carboxylate fluorine dispersants, sodium dibutylnaphthalenesulfonate, sulfonate fluorine dispersants, potassium polyacrylate, polyacrylamide, polyethylene glycol fatty acid ester and sodium carboxymethyl cellulose; and the aqueous wetting agent is at least one selected from the group 
Tan et al discloses a ceramic slurry (ceramic coating) for lithium ion battery separators, comprising 0.2-3 parts of aqueous dispersant, 0.5-3 parts of alkali-soluble polymer emulsion thickener (aqueous binder emulsion), and 0.2 parts of aqueous wetting agent ([0009]); wherein the aqueous dispersant is polyethylene glycol, sodium polyacrylate, or potassium polyacrylate; and the aqueous wetting agent is alkylphenol polyoxyethylene ether ([0011]-[0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan ceramic coating to include 0.2-3 parts of aqueous dispersant, wherein the aqueous dispersant is polyethylene glycol, sodium polyacrylate, or potassium polyacrylate; 0.5-3 parts of alkali-soluble polymer emulsion thickener (aqueous binder emulsion); and 0.2 parts of aqueous wetting agent, wherein the aqueous wetting agent is alkylphenol polyoxyethylene ether in order to improve the thermal stability of polyolefin separator, thereby enhancing the safety performance of lithium-ion batteries ([0005]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan ceramic coating to include 0.5-8 parts of an aqueous dispersant and 1-5 parts of an aqueous binder emulsion because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
However, Ruan et al as modified by Tan et al does not expressly teach an aqueous binder emulsion that is composed of following raw materials in parts by weight: 1-10 parts of sodium carboxymethyl cellulose, 5-20 parts of a monomer for synthesis of acrylic resin, 0.1-0.5 parts of ammonium persulfate, and 0.2-2 parts of a surfactant (claim 1). 
Katsuda et al discloses a protective film-forming composition (aqueous binder emulsion) comprising a thickener such an alkali metal salt of carboxymethyl cellulose, …, poly(methyl)acrylic acid (monomer for synthesis of acrylic resin), an initiator such as ammonium persulfate, and a emulsifier (surfactant); wherein the initiator is used in an amount of 0.3 to 3 parts by mass; wherein the emulsifier (sulfactant) is used in an amount of 0.02 to 5 parts; wherein the content of the thickener is 0.1 to 3 mass% ([0115],[0117],[0118],[0124],[0125],[0150],[0152]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan ceramic coating to include an aqueous binder emulsion composed of sodium carboxymethyl cellulose, a monomer for synthesis of acrylic resin, ammonium persulfate, and a surfactant in order to improve the applicability of the ceramic coating as well as to improve the dispersibility and the dispersion stability of the ceramic coating ([0150],[0153]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to In re Fields 134 USPQ 242 (CCPA 1962); In re Reese 129 USPQ 402 (CCPA 1961)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
However, Ruan et al as modified by Tan et al and Katsuda et al does not expressly teach an aqueous binder emulsion comprising 2-5 parts of a high dielectric constant ceramic material, the high dielectric constant ceramic material in the aqueous binder emulsion is at least one selected from the group consisting of rutile titanium dioxide, potassium niobate and sodium niobate (claim 1).
Lane et al discloses a separator comprising a ceramic composite layer “22” (ceramic coating / aqueous binder emulsion) comprising a binder “26” and inorganic particles “28”, wherein examples of the inorganic particles include titanium dioxide (high dielectric constant ceramic material) ([0144],[0146]).  Examiner’s note: although Lane et al does not expressly teach a rutile titanium dioxide, the Office takes the position that it is well known in the art that the rutile phase of titanium dioxide is the most common type of titanium dioxide that occurs in nature and rutile titanium dioxide is also a known material for use in lithium batteries.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan/Katsuda ceramic coating to In re Fields 134 USPQ 242 (CCPA 1962); In re Reese 129 USPQ 402 (CCPA 1961)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
	Regarding claim 6, Ruan et al also discloses ceramic material including alumina (aluminum oxide), silica (silicon dioxide), titania (titanium dioxide), zirconia (zirconium dioxide), magnesium oxide ([0016]).
	However, Ruan et al does not expressly teach the D50 of particles of the ceramic material that is 20-2000 nm, and a specific surface area of the ceramic material that is 0.8-200 m2/g.
	Tan et al discloses a particle size D50 of ceramic particles that is 0.2-4 µm (200 nm-4000 nm, and a BET (specific surface area) that is 2-15 m2/g ([0015]) with an example of D50 of particles of the ceramic material that is 0.8 µm (800 nm), and a specific surface area of the ceramic material that is 8 m2/g ([0060]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan ceramic coating to include the D50 of particles of the ceramic material that is 0.8 µm (800 nm), and a specific surface area of the ceramic material that is 8 m2/g in order to uniformly disperse the ceramic particles in the ceramic slurry ([0015]).  
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al in view of Tan et al, Katsuda et al, and Lane et al as applied to claim 1 above, and further in view of Yoshitomi et al (US 2013/0273408).  In addition, Ruan et al also discloses a base film that is a polyolefin microporous film (polyolefin porous membrane) including PE film, PP film, or a PE/PP three layer composite film with a thickness of 10-30 µm ([0013],[0014]).
However, Ruan et al as modified by Tan et al, Katsuda et al, and Lane et al does not expressly teach a polyolefin porous membrane that has a porosity of 20%-70%.
Yoshitomi et al discloses a PE membrane (polyolefin porous membrane) that has a porosity of 30% to 60% (Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan/Katsuda/Lane hybrid coating diaphragm to include a polyolefin porous membrane that has a porosity of 30% to 60% in order to optimize the permeability, mechanical strength, and handling ability of the separator ([0059]).

4 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al in view of Tan et al, Katsuda et al, and Lane et al as applied to claim 1 above, and further in view of Hu et al (US 2019/0207190).  In addition, Ruan et al also discloses a base film that is a polyolefin microporous film (polyolefin porous membrane) including PE film, PP film, or a PE/PP three layer composite film with a thickness of 10-30 µm ([0013],[0014]); and a total thickness of the hybrid coating diaphragm (compositely coated lithium ion separator) that is 22 µm ([0045],[0046]).
However, Ruan et al as modified by Tan et al, Katsuda et al, and Lane et al does not expressly teach a ceramic coating and a polymer coating that form a total coating which has a surface density of 3-15 g/m2; and a total surface density of the compositely coated lithium ion separator that is 3-50 g/m2.
Hu et al discloses a surface density of a first ceramic layer (ceramic coating) that is controlled to be between 0.2 mg/cm2 to 1.8 mg/cm2 (2 to 18 g/m2) ([0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan/Katsuda/Lane hybrid coating diaphragm to include a ceramic coating and a polymer coating that form a total coating which has a surface density of 2-18 g/m2 in order to improve the pressure resistant performance and the ion permeation performance of the separator ([0037]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan/Katsuda/Lane/Hu hybrid coating diaphragm to include a ceramic coating and a polymer coating that form a total coating which has a surface density of 3-15 g/m2; and a total surface density of the compositely coated lithium ion separator that is 3-50 g/m2 because it has been held that the discovery of an In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed surface density of the ceramic coating, polymer coating, and compositely coated lithium ion separator.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al in view of Tan et al, Katsuda et al, and Lane et al as applied to claim 1 above, and further in view of Cao et al (US 2017/0170440).  In addition, Ruan et al also discloses a polymer coating that is made of 6 g PVDF (polymer) and 30 g NMP (solvent) which corresponds to 17 parts of a polymer and 83 parts of a solvent ([0055]).
However, Ruan et al as modified by Tan et al, Katsuda et al, and Lane et al does not expressly teach polymer coating that is made of following raw materials in parts by weight: 0-5 parts of a high dielectric constant ceramic material, 0-2 parts of a binder, 3-20 parts of a polymer, 2-20 parts of a pore-forming agent, 0-5 parts of a dispersant and 48-92 parts of a solvent (claim 10). 
Cao et al discloses a pore-forming agent that can be one or a mixture of water, ethanol, and methanol ([0055]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan/Katsuda/Lane polymer coating to include a pore-forming agent such as water, ethanol, or methanol in order to provide In re Fields 134 USPQ 242 (CCPA 1962); In re Reese 129 USPQ 402 (CCPA 1961)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al in view of Tan et al, Katsuda et al, Lane et al, Cao et al as applied to claim 10 above, and further in view of Honda (US 2015/0372277).  In addition, Ruan et al also discloses a polymer coating comprising a polymer that is PVDF or PVDF-HFP and a solvent that is NMP (N-methylpyrrolidone ([0046],[0049]).
However, Ruan et al as modified by Tan et al, Katsuda et al, Lane et al, and Cao et al does not expressly teach a polymer that has a molecular weight of 50,000-1,200,000. 
Honda discloses an adhesive porous layer (polymer coating) comprising a polyvinylidene fluoride-hexafluoropropylene copolymer having a mass average molecular weight of 1,000,000 ([0204]).
.

Claims 1, 3, 6, 7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al (CN 106654119 A) in view of Tan et al (CN 104446515 A), Katsuda et al (US 2015/0240039), and Kim et al (KR 20160059013 A).  
Regarding claims 1, 3, 7, and 20, Ruan et al discloses a hybrid coating diaphragm (ceramic and polymer compositely coated lithium ion separator) comprising a base film (polyolefin porous membrane), a ceramic particle coating (ceramic coating) coated on one or both sides of the base film and a polymer coating coated onto the ceramic particle coating or the base film surface; wherein the ceramic particle coating comprising 15-20 g (15-20 parts) of a ceramic material and 2-4 g (2-4 parts) of an aqueous binder, wherein the aqueous binder includes polyvinyl alcohol, sodium carboxymethyl cellulose, styrene butadiene rubber, and polyacrylates; wherein the ceramic particle coating has a thickness of 1–10 µm with an example of 2 µm and the polymer coating has a thickness of 1–10 µm with an example of 4 µm; wherein the ceramic particle coating and the polymer coating form a total coating thickness of 6 µm ([0011]-[0015],[0017],[0025],[0045]-[0048],[0097],[0098],[0101]).
However, Ruan et al does not expressly teach a ceramic coating that includes 0.5-8 parts of an aqueous dispersant, 1-5 parts of an aqueous binder emulsion, and 0.1-
Tan et al discloses a ceramic slurry (ceramic coating) for lithium ion battery separators, comprising 0.2-3 parts of aqueous dispersant, 0.5-3 parts of alkali-soluble polymer emulsion thickener (aqueous binder emulsion), and 0.2 parts of aqueous wetting agent ([0009]); wherein the aqueous dispersant is polyethylene glycol, sodium polyacrylate, or potassium polyacrylate; and the aqueous wetting agent is alkylphenol polyoxyethylene ether ([0011]-[0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan ceramic coating to include 0.2-3 parts of aqueous dispersant, wherein the aqueous dispersant is polyethylene glycol, sodium polyacrylate, or potassium polyacrylate; 0.5-3 parts of alkali-soluble polymer emulsion thickener (aqueous binder emulsion); and 0.2 parts of aqueous wetting agent, wherein the aqueous wetting agent is alkylphenol polyoxyethylene ether in order to improve the thermal stability of polyolefin separator, thereby enhancing the safety performance of prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
However, Ruan et al as modified by Tan et al does not expressly teach an aqueous binder emulsion that is composed of following raw materials in parts by weight: 1-10 parts of sodium carboxymethyl cellulose, 5-20 parts of a monomer for synthesis of acrylic resin, 0.1-0.5 parts of ammonium persulfate, and 0.2-2 parts of a surfactant (claim 1). 
Katsuda et al discloses a protective film-forming composition (aqueous binder emulsion) comprising a thickener such an alkali metal salt of carboxymethyl cellulose, …, poly(methyl)acrylic acid (monomer for synthesis of acrylic resin), an initiator such as ammonium persulfate, and a emulsifier (surfactant); wherein the initiator is used in an amount of 0.3 to 3 parts by mass; wherein the emulsifier (sulfactant) is used in an amount of 0.02 to 5 parts; wherein the content of the thickener is 0.1 to 3 mass% ([0115],[0117],[0118],[0124],[0125],[0150],[0152]).
In re Fields 134 USPQ 242 (CCPA 1962); In re Reese 129 USPQ 402 (CCPA 1961)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
However, Ruan et al as modified by Tan et al and Katsuda et al does not expressly teach an aqueous binder emulsion comprising 2-5 parts of a high dielectric constant ceramic material, the high dielectric constant ceramic material in the aqueous binder emulsion is at least one selected from the group consisting of rutile titanium dioxide, potassium niobate and sodium niobate (claim 1).
Kim et al discloses a separator “35” comprising a coating layer (ceramic coating) comprising a dielectric material “21”, wherein the dielectric material includes barium titanate, …, potassium niobate, barium sodium niobate (BNN) ([0032],[0040]).
In re Fields 134 USPQ 242 (CCPA 1962); In re Reese 129 USPQ 402 (CCPA 1961)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
	Regarding claim 6, Ruan et al also discloses ceramic material including alumina (aluminum oxide), silica (silicon dioxide), titania (titanium dioxide), zirconia (zirconium dioxide), magnesium oxide ([0016]).
	However, Ruan et al does not expressly teach the D50 of particles of the ceramic material that is 20-2000 nm, and a specific surface area of the ceramic material that is 0.8-200 m2/g.
	Tan et al discloses a particle size D50 of ceramic particles that is 0.2-4 µm (200 nm-4000 nm, and a BET (specific surface area) that is 2-15 m2/g ([0015]) with an example of D50 of particles of the ceramic material that is 0.8 µm (800 nm), and a specific surface area of the ceramic material that is 8 m2/g ([0060]).
2/g in order to uniformly disperse the ceramic particles in the ceramic slurry ([0015]).  
	Regarding claim 9, Katsuda et al also discloses examples of an emulsifier (surfactant) including carboxylate, quaternary ammonium salt, a sulfate of polyethylene glycol alkyl ether, sodium dodecylbenzene sulfonate, and betaine salts ([0120]-[0122], [0204]); and a monomer for synthesis of acrylic resin that is methyl methacrylate ([0190],[0204]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 7, 9-11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729